                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

JET MIDWEST INTERNATIONAL CO.,                       )
LTD.,                                                )
                                                     )
                 Plaintiff/Judgment Creditor ,       )
                                                     )
v.                                                   )   Case No. 17-mc-00224-JAR
                                                     )
JET MIDWEST GROUP, LLC,                              )
                                                     )
                 Defendant/Judgment Debtor,          )
v.                                                   )
                                                     )
BANK OF BLUE VALLEY,                                 )
                                                     )
                 Garnishee.                          )

                                 ORDER TO SHOW CAUSE

        This case arises from a civil judgment in the Western District of Missouri, wherein

Jet Midwest International Co., Ltd. (plaintiff/judgment creditor) was awarded money

damages against Jet Midwest Group, LLC (defendant/judgment debtor) for breach of

contract.1 On December 19, 2017, the clerk for the Western District of Missouri filed a

certification of judgment to be registered in another district, initiating the instant case

pending in the District of Kansas.2 Plaintiff/judgment creditor filed multiple applications

for writ of garnishment to compel Bank of Blue Valley (garnishee) to garnish the accounts




1
 ECF No. 1-1. See Jet Midwest Int’l Co., Ltd. v. Jet Midwest Group, LLC., No. 17-6005-
CV-SJ (W. D. Mo. 2017).
2
    ECF No. 1.
                                                 1
of     defendant/judgment    debtor.3      Garnishee     filed   answers    representing     that

defendant/judgment debtor’s account was overdrawn and there were no funds.4

         Defendant/judgment debtor filed its voluntary petition for Chapter 11 bankruptcy in

the United States Bankruptcy Court for the District of Delaware on February 26, 2018.5

On March 1, 2018, plaintiff/judgment creditor filed its amended suggestion of bankruptcy

petition, notifying this court of defendant/judgment debtor’s Chapter 11 bankruptcy

petition in the Delaware court.6 The bankruptcy petition triggered an automatic stay of the

instant case, pursuant to 11 U.S.C. § 362(a) (“A petition . . . operates as a stay [. . .] of the

commencement or continuation, including the issuance or employment of process, of a

judicial, administrative, or other action or proceeding against the debtor that was or could

have been commenced before the commencement of the case under this title . . . .”).

         On June 1, 2018, the United States Bankruptcy Judge, Kevin J. Carey, entered an

order granting the defendant/judgment debtor’s motion to dismiss and dismissing the

Chapter 11 case.7 The automatic stay, triggered by the filing of the bankruptcy petition, is

in effect until the earliest of “(a) the time the case is closed; (b) the time the case is

dismissed; or (c) if the case is [under chapter 11], the time a discharge is granted or denied.”




3
    ECF Nos. 3, 8, 11.
4
    ECF Nos. 5, 10.
5
    ECF No. 1, In re: Jet Midwest Group, LLC, Case No. 18-10395-KJC (D. Del. 2018).
6
    ECF No. 16.
7
    ECF No. 192, In re: Jet Midwest Group, LLC, Case No. 18-10395-KJC (D. Del. 2018).
                                               2
11 U.S.C. § 362(c). The bankruptcy case was dismissed on June 1, 2018 and closed on

June 18, 2018.     The plaintiff/judgement creditor filed a notice of dismissal of the

bankruptcy case and lifting of the automatic stay in the Western District of Missouri case

on June 4, 2018.8 The court recognizes that Judge Whipple required a status report every

60 days after entering the order staying the case. 9 Yet nearly a year after the dismissal of

the bankruptcy case, no party has filed any update in the instant civil case to apprise the

court of the status of the bankruptcy proceeding.

       Therefore, by June 4, 2019, plaintiff/judgment creditor must show cause in writing

to the presiding U.S. District Judge, Julie A. Robinson, why this case should not be

dismissed with prejudice for lack of prosecution.

       IT IS SO ORDERED.

       Dated May 21, 2019, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




8
 ECF No. 105, Jet Midwest Int’l Co., Ltd. v. Jet Midwest Group, LLC., No. 17-6005-CV-
SJ (W. D. Mo. 2017).
9
 ECF No. 98, Jet Midwest Int’l Co., Ltd. v. Jet Midwest Group, LLC., No. 17-6005-CV-
SJ (W. D. Mo. 2017).
                                             3
